Exhibit David R. Shaub Leslie G. Williams Lisbeth Bosshart Stephen D. Morgan Diana Olyai SHAUB & WILLIAMS LLP Attorneys at Law 12121 Wilshire Boulevard, Suite 205 Los Angeles California, 90025 Telephone:(310) 826 - 6678 Facsimile:(310) 826 - 8042 E-Mail : Lawfirm@sw-law.com ofCounsel Edward Everett Vaill Donald G. Davis Alice A. Sun JenniferMcCallum* * Patent Attorneyadmitted in Colorado David Rosenbaum** ** Patent Attorneyadmitted in Illinois December 7, 2009 Mark Severini, CEO Modavox, Inc. 135 West 20th Street 5th
